 



Exhibit 10.8
DEFERRED SHARE AGREEMENT
     DEFERRED SHARE AGREEMENT (this “Agreement”), dated as of October 24, 2005,
is made between Doane Pet Care Enterprises, Inc. (the “Company”) and the
individual whose name appears on the signature page hereof (the “Employee”)
pursuant to the terms of the Company’s Transaction Bonus Plan (the “Plan”).
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meaning given such terms in the Plan.
     WHEREAS, in connection with the Company’s entering into the Merger
Agreement, the Company established the Plan to provide Participants with a bonus
opportunity for the services performed for Doane prior to the closing of the
Transaction; and
     WHEREAS, the Board determined that the Employee shall receive a portion of
his Bonus under the Plan in the form of Deferred Shares, and the Plan requires
that the Company and the Employee enter into a Deferred Share Agreement setting
forth the terms and conditions of such Deferred Shares;
     NOW, THEREFORE, in consideration of the premises and subject to the terms
and conditions set forth herein and in the Plan, the parties hereto agree as
follows:
          1. Grant of Deferred Shares. Effective as of the date hereof, the
Company hereby evidences and confirms its award to the Employee, on the terms
and conditions of this Agreement and the Plan, of the number of Deferred Shares
set forth on the signature page hereof, which represent the Company’s
contractual obligation to deliver shares of Common Stock to the Employee upon
the terms and conditions set forth herein and in the Plan.
          2. Delivery of Shares Underlying Deferred Shares. Any shares of Common
Stock delivered or to be delivered in respect of Deferred Shares under this
Section 2 are hereinafter referred to as “Shares.”
     (a) Unless the Employee shall elect to defer such distribution (a “Deferral
Election”) by written notice to the Company in accordance with the procedures
and conditions provided under Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively, “Section 409A”), upon the
occurrence of a Trigger Event, the Company shall issue to the Employee, without
payment of any consideration by the Employee, one share of Common Stock in
settlement of each Deferred Share that he then holds.
     (b) If a Trigger Event shall not have occurred prior to the dates specified
below, and unless the Employee shall make a Deferral Election, the Company shall
issue to the Employee on such dates, without payment of any consideration by the
Employee, one share of Common Stock in settlement of each Deferred Share to be
settled on such dates, as follows: (i) on October 31, 2009, one-third of the
total number of Deferred Shares that he holds on such date; (ii) on October 31,
2010, one-half of the Deferred Shares that he holds on such date (other than any
such Deferred Shares that he may have elected to defer receiving on October 31,
2009, as provided herein); and (iii) on October 31, 2011, the balance of any
Deferred Shares that he holds on that date (other than any such Deferred Shares
that he may have elected to defer receiving on October 31, 2009, or October 31,
2010, as provided herein). In like manner, any Deferred Shares that are

 



--------------------------------------------------------------------------------



 



the subject of a Deferral Election shall be settled by the issuance of a like
number of Shares on the expiration of the applicable deferral period, unless the
same are subject to a subsequent Deferral Election.
     As a condition to the delivery of any Shares in respect of Deferred Shares,
the holder of such Deferred Shares shall become a party to (and such Shares
shall become subject to) the Stockholders Agreement being entered into between
the Company and a majority of its stockholders as of the date of this Agreement,
as the same may be modified or amended from time to time. In the case of any
Shares delivered in connection with a Change in Control, such Shares shall be
deemed to be subject to the Stockholders Agreement effective as of immediately
prior to the Change in Control.
     For the purposes of this Agreement, the following definitions shall apply:
     “Trigger Event” means the first to occur of the following: (1) a Change in
Control; (2) the date of a termination of the Employee’s employment with the
Company or an affiliate of the Company, if such termination occurs at any time
between January 1 and May 31 in a particular year; or (3) the first March 15th
following the date of a termination of the Employee’s employment with the
Company or an affiliate of the Company, if such termination occurs at any time
between June 1 and December 31 in a particular year. For purposes of this
definition, a termination of the Employee’s employment with the Company shall
constitute a Trigger Event only if such termination constitutes a “separation of
service” under Section 409A.
     “Change in Control” means a transaction or series of related transactions
occurring after the closing of the Transaction that:
     (i) involves the acquisition of Common Stock or Class B Common Stock of the
Company representing more than 50% of the total fair market value of the Common
Stock and Class B Common Stock of the Company or any successor by any one person
or group (other than Ontario Teachers’ Pension Plan Board, an entity without
share capital organized under the laws of Ontario, Canada (“OTPP”), or an
affiliate of OTPP or the Company;
     (ii) involves the acquisition of Common Stock or Class B Common Stock of
the Company representing 35% or more of the total voting power of the Common
Stock and Class B Common Stock of the Company or any successor by any one person
or group (other than OTPP or an affiliate of the Company or OTPP);
     (iii) involves a majority of the members of the Company’s board of
directors being replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s board of directors before the date of the appointment or election;
     (iv) involves the acquisition by any one person or group (other than OTPP
or an affiliate of the Company or OTPP) of assets of the Company that have a
total gross fair market value equal to or more than 50% of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition.

2



--------------------------------------------------------------------------------



 



For purposes of this definition, a Public Offering shall not be a Change in
Control unless, in connection with such Public Offering, one or more of criteria
described in items (i) through (iii) above is satisfied. The term “Change in
Control” shall be interpreted in a manner consistent with the Change in Control
Event provisions of Section 409A.
     “Public Offering” means a public offering pursuant to an effective
registration statement filed with the Securities and Exchange Commission (the
“Commission”) that covers shares of Common Stock of the Company or any successor
that, after the closing of such public offering, will be traded on the New York
Stock Exchange, the American Stock Exchange or the National Association of
Securities Dealers Automated Quotation System or similar non-U.S. exchange or
quotation system.
          3. Representations and Warranties.
     (a) Investment Intention. The Employee represents and warrants that the
Deferred Shares have been, and any Shares will be, acquired by the Employee
solely for the Employee’s own account for investment and not with a view to or
for sale in connection with any distribution thereof. The Employee further
understands, acknowledges and agrees that none of the Deferred Shares may be
sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated except to the extent expressly permitted hereby and that none of
the Shares may be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated unless the provisions of any stockholders agreement to
which they are subject shall have been complied with or have expired.
     (b) Securities Law Matters. The Employee acknowledges that (i) the Deferred
Shares and the Shares have not been registered under the Securities Act of 1933,
as amended (the “Act”), in reliance on an exemption provided under the Act or
qualified under any state or non-U.S. securities or “blue sky” laws, (ii) it is
not anticipated that there will be any current public market for the Shares,
(iii) the Deferred Shares and the Shares must be held indefinitely and the
Employee must continue to bear the economic risk of the investment in the
Deferred Shares and the Shares unless the Shares are subsequently registered
under the Act and such state laws or an exemption from registration is
available, (iv) Rule 144 promulgated under the Act (“Rule 144”) is not presently
available with respect to sales of the Shares, and the Company has made no
covenant to make Rule 144 available, (v) when and if the Shares may be disposed
of without registration in reliance upon Rule 144, such disposition can be made
only in accordance with the terms and conditions of such Rule, (vi) the Company
is not required to file reports with the Commission or make public information
concerning the Company available unless required to do so by law or by the terms
of its financing agreements and (vii) if the exemption afforded by Rule 144 is
not available, sales of the Shares may be difficult to effect because of the
absence of public information concerning the Company.
     (c) Ability to Bear Risk. The Employee represents and warrants that (i) the
financial situation of the Employee is such that the Employee can afford to bear
the economic risk of holding the Deferred Shares and Shares for an indefinite
period and (ii) the Employee can afford to suffer the complete loss of the
Employee’s investment in the Deferred Shares and Shares.

3



--------------------------------------------------------------------------------



 



          4. Miscellaneous.
     (a) Compliance with Section 409A. Notwithstanding other provisions of this
Agreement, the distributions of Shares underlying the Deferred Shares shall be
limited to those times permitted under Section 409A. Any such distributions
under this Agreement that are not permitted under Section 409A shall be
automatically modified and limited to the extent necessary to conform with
Section 409A. The Company shall have no authority to accelerate distributions in
excess of the authority permitted under Section 409A. Any provision of this
Agreement that is not in compliance with the terms of Section 409A shall be
automatically modified and amended to the extent necessary to conform with
Section 409A, except that no such modification or amendment that would reduce
any benefit payable to the Employee under this Agreement shall be made without
the Employee’s consent.
     (b) Tax Withholding. Whenever Shares or other property are to be
distributed in respect of any Deferred Shares awarded hereunder, the Company
shall have the power to withhold, or require the Employee to remit to the
Company, an amount sufficient to satisfy the statutory minimum federal, state,
and local withholding tax requirements relating to such issuance, and the
Company may defer issuance of such Shares or other property until such
requirements are satisfied; provided, however, that the Company shall permit the
Employee to elect, subject to such reasonable conditions as the Board (or a
committee thereof) shall impose, to satisfy his minimum withholding obligation
hereunder with Shares or any other property issuable hereunder.
     (c) Nonassignability. The Deferred Shares granted hereby are not assignable
or transferable, in whole or in part, and may not, directly or indirectly, be
offered, transferred, sold, pledged, assigned, alienated, hypothecated or
otherwise disposed of or encumbered (including without limitation by gift,
operation of law or otherwise) other than by will or by the laws of descent and
distribution upon the Employee’s death.
     (d) Dividend Equivalents. Until settlement of the Deferred Shares in
accordance with Section 2, any cash dividends paid with respect to Shares
subject to the Deferred Shares granted hereunder shall be credited to the
Employee and shall be deemed invested in Shares on the record date established
for the dividend and, accordingly, a number of additional Deferred Shares shall
be credited to the Employee equal to the number obtained by dividing (i) the
value of such dividend payments by (ii) the fair market value of a Share on the
record date as determined in accordance with any stockholders agreement then in
effect between the Company and the majority of its stockholders, or otherwise by
the Board in good faith. Any fractional Deferred Shares to be credited to the
Employee hereunder shall be rounded up to the nearest whole number.
     (e) No Voting or Other Rights as a Stockholder. Except for the rights
awarded pursuant to Section 4(d), neither the Employee nor any person or persons
to whom the Employee’s rights under this Agreement shall have passed by will or
by the laws of descent and distribution, as the case may be, shall have any
voting, dividend or other rights or privileges as a stockholder of the Company
with respect to any Shares corresponding to the Deferred Shares granted hereby
unless and until such Shares are issued in respect thereof.

4



--------------------------------------------------------------------------------



 



     (f) Capital Adjustments. The number and kind of shares to which the
Deferred Shares may relate and the number and kinds of securities deliverable
with respect to the Deferred Shares shall be proportionally adjusted to reflect,
as deemed equitable and appropriate by the Board (or a committee thereof), any
stock dividend, stock split, share combination, recapitalization,
reorganization, exchange of shares, spin-off of assets or other extraordinary
dividend, merger, consolidation, issuance of warrants or other stock rights (but
only if such issuance of warrants or other stock rights disproportionately
affects the Employee’s Deferred Shares relative to holders of Common Stock), or
any other similar transaction or event affecting the Common Stock. For the
avoidance of doubt, the Deferred Shares shall remain outstanding following the
consummation of the Transaction and each Deferred Share shall relate to one
share of Common Stock following the consummation of the Merger.
     (g) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any
subsidiary to terminate the Employee’s employment at any time, or confer upon
the Employee any right to continue in the employ of the Company or any
subsidiary.
     (h) Interpretation. The Board (or a committee thereof) shall have full
power and discretion to construe and interpret the terms of this Agreement and
the Deferred Shares awarded hereunder, in good faith. Any determination or
interpretation by the Board (or a committee thereof) under or pursuant to this
Agreement shall be final and binding and conclusive on all persons affected
hereby.
     (i) Requirements of Law. The issuance of shares of common stock pursuant to
the Deferred Shares shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
     (j) Notices. All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) mailed, certified or registered mail with postage prepaid,
(iii) sent by next-day or overnight mail or delivery, or (iv) sent by fax, as
follows:

     
(A)
  If to the Company, to:
 
   
 
  Doane Pet Care Enterprises, Inc.
 
  210 Westwood Place South
 
  Suite 400
 
  Brentwood, Tennessee 37027
 
  Attn: President
 
  Fax Number: (615) 309-1191
 
  Attn: General Counsel
 
  Fax Number: (615) 309-1176

5



--------------------------------------------------------------------------------



 



     
 
  with copies to:
 
   
 
  Ontario Teachers’ Pension Plan Board
 
  5650 Yonge Street
 
  Toronto, Ontario M2M 4H5 Canada
 
  Attn: General Counsel
 
  Fax Number: (416) 730-3771
 
  Attn: Dean Metcalf
 
  Fax Number: (416) 730-5083
 
   
 
  Porter, Wright, Morris & Arthur llp
 
  41 South High Street
 
  Columbus, Ohio 43215
 
  Attn: Jeffrey T. Hayes, Esq.
 
  Fax Number: (614) 227-2100
 
   
 
  and
 
   
 
  Debevoise & Plimpton LLP
 
  919 Third Avenue
 
  New York, New York 10022
 
  Attn: Margaret A. Davenport, Esq.
 
  Fax Number: (212) 909-6836

  (B)   If to the Employee, to the Employee’s last known home address; or    
(C)   to such other person or address as any party shall specify by notice in
writing to the other party.

     All such notices, requests, demands, letters, waivers and other
communications shall be deemed to have been received (w) if by personal
delivery, on the day after such delivery, (x) if by certified or registered
mail, on the fifth business day after the mailing thereof, (y) if by next-day or
overnight mail or delivery, on the day delivered, or (z) if by fax, on the day
delivered, provided that such delivery is confirmed.
     (k) Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.
     (l) Waiver. Either party hereto may by written notice to the other
(i) extend the time for the performance of any of the obligations or other
actions of the other under this Agreement, (ii) waive compliance with any of the
conditions or covenants of the other contained in this Agreement and (iii) waive
or modify performance of any of the obligations of the other under this
Agreement. Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of either party, shall

6



--------------------------------------------------------------------------------



 



be deemed to constitute a waiver by the party taking such action of compliance
with any representations, warranties, covenants or agreements contained herein.
The waiver by either party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any preceding or succeeding
breach and no failure by either party to exercise any right or privilege
hereunder shall be deemed a waiver of such party’s rights or privileges
hereunder or shall be deemed a waiver of such party’s rights to exercise the
same at any subsequent time or times hereunder.
     (m) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws.
     (n) Section and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
     (o) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
     (p) FOR FLORIDA PURCHASERS. PURCHASERS OF SECURITIES THAT ARE EXEMPTED FROM
REGISTRATION BY SECTION 517.061(11) OF THE FLORIDA SECURITIES AND INVESTOR
PROTECTION ACT HAVE THE RIGHT TO VOID THEIR PURCHASE WITHIN THREE (3) DAYS AFTER
THE FIRST TENDER OF CONSIDERATION UNLESS SALES ARE MADE TO FEWER THAN FIVE
(5) PURCHASERS IN FLORIDA (NOT COUNTING INSTITUTIONAL INVESTORS DESCRIBED IN
SECTION 517.061(7)).
     (q) Accredited Investor Status. The Employee represents and warrants to the
Company that he is an “accredited investor” as such term is defined in Rule
501(a) promulgated under the Act.
     IN WITNESS WHEREOF, the Company and the Employee have executed this
Agreement as of the date first above written.

              DOANE PET CARE ENTERPRISES, INC.
 
       
 
  By:    
 
       
 
      Douglas J. Cahill, President

7



--------------------------------------------------------------------------------



 



     
 
  The Employee:
 
   
 
   
 
   
 
  Address of the Employee:
 
   
 
   
 
   
 
   
 
   
 
   

Number of Deferred Shares:                     

8